DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth drawing objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth drawing objections have been withdrawn.  
Applicant’s arguments, filed with respect to the previously set forth claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth claim objections have been withdrawn.  Please see below.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection, necessitated by Amendment.  Examiner notes that Applicant did not address the rejection under 35 U.S.C. 112(d), which is maintained below.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner does not rely on Dube et al. to teach the porous material, baffle plates, or air bubbles.  Frolov and Parcano are relied upon to teach these features.  Applicant argues that Dube et al. does not disclose the housing or the heat exchanger unit.  Examiner respectfully notes that Dube et al. discloses a housing and notes that the condenser coil may be equated with Applicant’s heat exchanger unit, as condenser coil is a heat exchanger unit.  Applicant argues that Frolov fails to teach baffle plates.  Examiner relies upon Frolov to teach the porous material and the existence of baffle plates in an air bubble fed cooler  Examiner agrees that Frolov fails to teach that the baffle plates are mounted in the manner claimed, but relies upon Parcano to teach the well-known mounting resulting in the tortuous path (not claimed). 
Accordingly, the prior art rejections are maintained below, and the newly added limitation(s) are addressed as necessitated by Amendment.  If Applicant believes discussion with the Examiner would aid in advancing prosecution, Applicant is encouraged to contact the Examiner to schedule an interview using the contact information at the end of the Office Action.  It is recommended that Applicant carefully study Applicant’s disclosure and more specifically recite in the claims the structural relationships that differentiate Applicant’s invention from the prior art.    

Claim Objections
Claim 19 is objected to because of the following informalities:  “anenclosure”  appears to be in error for “an enclosure”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 11, 12, 13-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 19 have been amended to recite “for maintaining the required refrigeration”.  There is insufficient antecedent basis for this limitation in the claims.  In view that it appears to be an intended use statement, it has been interpreted as if the structure(s) claimed, which employ the air bubble enhanced evaporation, inherently perform the claimed function.  Claim 13 is also unclear in that the preamble appears to repeated in the body of the claim.  Is the second recitation of “refrigeration system” and “an evaporator unit” the same or different from that set forth above?  They are believed to be the same.  Claims 2-4, 6, 11, 12, 14, and 20 are rejected insofar as they are dependent on claims 1, 13, or 19 and therefore include the same error(s).  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears that the recitation of claim 6 is redundant in view of the amendment to claim 1 to recite the same intended use of “for preventing splashing […]”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. (US 2,238,808: previously cited) in view of Frolov et al. (US 2013/0118887: cited by Applicant), Parcaro (US 2,764,876), and Lee et al. (WO 2015/068874: partial English Machine Translation previously provided by Examiner).
Regarding claim 1, Dube et al. discloses a refrigeration system, comprising: 
an evaporator unit (see at least page 2, column 1, lines 27-31), comprising: 
a housing (see at least housing #17) configured to receive water (via spray nozzles #25) and including an air inlet port configured to route air into the housing (see at least page 2, column 1, lines 43-39); 
an evaporator outlet port physically coupled to a top portion of the housing for discharging a mixture of the air and the water vapors from the housing (see at least outlet passages #28);
a unit physically coupled to the housing and configured to induce an evacuation action within the housing, the evacuation action enabling the air to enter the housing from the ambient surroundings via the air inlet port (see at least fans #26; page 2, column 1, lines 43-55); and 
a heat exchanger unit physically coupled to the housing and to an enclosure, the heat exchanger unit configured to refrigerate the enclosure (see at least condenser #16 and evaporator #13; page 1, column 2, lines 24-28: the evaporator of an air cooled installation is within an enclosure).
Dube et al. does not disclose and a porous material disposed at a bottom portion of the housing for defining a first compartment and a second compartment within the housing, the first compartment configured to receive the water and the second compartment configured to receive the air through the air inlet port, the porous material positioned above the air inlet port for allowing the air into the housing through the porous material, the air routed through the porous material disperses within the housing to form air bubbles, the air bubbles inducing turbulent mixing between phase boundaries of water molecules and air molecules within the housing, wherein interfacial areas of the air bubbles and the turbulent mixing enhance evaporation rate of the water, thereby converting a portion of the water into water vapors leaving a remainder portion of water, the MINA-P00219water vapors on discharging from the housing cools the remainder portion of the water via evaporative cooling to form a cooled water.
Frolov et al. teaches another evaporator unit comprising a porous material disposed at a bottom portion of the housing for defining a first compartment and a second compartment within the housing (see at least Figure 19, aerator #1920), the first compartment configured to receive the water and the second compartment configured to receive the air through the air inlet port (see at least paragraphs [0049]-[0050]), the porous material positioned above the air inlet port for allowing the air into the housing through the porous material (see at least Figure 19, aerator #1920 is above inlet port #1940; paragraph [0050]), the air routed through the porous material disperses within the housing to form air bubbles, the air bubbles inducing turbulent mixing between phase boundaries of water molecules and air molecules within the housing, wherein interfacial areas of the air bubbles and the turbulent mixing enhance evaporation rate of the water, thereby converting a portion of the water into water vapors leaving a remainder portion of water, the MINA-P00219water vapors on discharging from the housing cools the remainder portion of the water via evaporative cooling to form a cooled water (see at least paragraphs [0050]; [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. with a porous material disposed at a bottom portion of the housing for defining a first compartment and a second compartment within the housing, the first compartment configured to receive the water and the second compartment configured to receive the air through the air inlet port, the porous material positioned above the air inlet port for allowing the air into the housing through the porous material, the air routed through the porous material disperses within the housing to form air bubbles, the air bubbles inducing turbulent mixing between phase boundaries of water molecules and air molecules within the housing, wherein interfacial areas of the air bubbles and the turbulent mixing enhance evaporation rate of the water, thereby converting a portion of the water into water vapors leaving a remainder portion of water, the MINA-P00219water vapors on discharging from the housing cools the remainder portion of the water via evaporative cooling to form a cooled water, as taught by Frolov et al., to improve the system of Dube et al. by facilitating the direct contact of the carrier gas and the water vapor (see at least paragraph [0046]).
The combination of Dube et al. and Frolov et al. meets wherein the evaporator unit employs air bubble enhanced evaporation of water for maintaining the required refrigeration (see above: the combination uses air bubbles, thus it meets the claimed function).  
Dube et al. does not disclose a plurality of baffle plates are mounted proximal to the evaporator outlet port for preventing splashing of the water during the turbulent mixing, wherein each of the plurality of baffle plates is mounted on opposite sides of the top portion of the housing.
Frolov et al. further teaches a plurality of baffle plates are mounted proximal to the evaporator outlet port for preventing splashing of the water during the turbulent mixing, wherein each of the plurality of baffle plates is mounted on opposite sides of the top portion of the housing (see at least screens Figure 19, screens #1950 mounted on opposite sides and at least some of which are at the top portion of the housing; paragraphs [0050]-[0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. with a plurality of baffle plates are mounted proximal to the evaporator outlet port for preventing splashing of the water during the turbulent mixing, wherein each of the plurality of baffle plates is mounted on opposite sides of the top portion of the housing, as taught by Frolov et al., to improve the system of Dube et al. by limiting the turbulent flow within the evaporator (see at least Frolov et al. paragraph [0051]).
Dube et al. in view of Frolov et al. does not disclose wherein one end of each baffle plate is physically coupled to the top portion of the housing and the other end is an open end within the housing, such that, a path between their open ends may be provisioned.
However, providing each of the baffle plates wherein one end of each baffle plate is physically coupled to the top portion of the housing and the other end is an open end within the housing, such that, a path between their open ends may be provisioned is old and well-known in the art, as evidenced at least by Parcaro (see column 1, lines 50-69).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. in view of Frolov et al. with wherein one end of each baffle plate is physically coupled to the top portion of the housing and the other end is an open end within the housing, such that, a path between their open ends may be provisioned, since, as evidenced by Parcaro, such provision was old and well-known in the art and would provide the predictable benefit of increasing the flow path within the housing (see at least Parcaro column 1, lines 50-69), thus improving the efficiency of the system: (Examiner also notes that Applicant admits in paragraph [0028] that this mounting configuration inherently prevents splashing).  
Dube et al. does not disclose that the unit physically coupled to the housing and configured to induce an evacuation action within the housing is a compressor unit.
Lee et al. teaches another evaporator unit comprising a compressor unit physically coupled to the housing and configured to induce an evacuation action within the housing (see at least translation page 7 @276: Examiner notes that compressor unit is defined in Applicant’s disclosure as pump).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. with the unit physically coupled to the housing and configured to induce an evacuation action within the housing is a compressor unit, as taught by Lee et al., to improve the system of Dube et al. by increasing the cooling effect by lowering of the boiling point due to the pressure difference and the discharge of the water vapor (see at least Lee et al. translation page 7 @279).  
Regarding claim 2, Dube et al. further discloses further comprising a reservoir coupled to the first compartment of the housing, the reservoir configured to supply the water to the housing (see at least sump #18).
Regarding claim 3, Dube et al. further discloses further comprising an evaporator inlet port physically coupled to the first compartment of the housing (see at least spray nozzles #25) and coupled to an outlet port of the reservoir (see at least inlet #21 to pump #22), the evaporator inlet port configured to receive the water from the reservoir (see at least spray nozzles #25 receiving water from inlet #21 via pump #22 and pipe #24).
Regarding claim 4, Dube et al. further discloses wherein the heat exchanger is configured within the evaporator (see at least condenser #16 within the evaporative cooler; page 2, column 1, lines 27-31) and including a conduit physically coupled to the enclosure (see at least condenser #16 coupled to evaporator #13 via a refrigerant conduit), the conduit is a closed circuit for heat transfer between the evaporator and the enclosure for refrigeration, upon circulation (see at least page 1, column 2, lines 24-28).
Dube et al. does not disclose that the conduit is filled with water as the refrigerant.
Lee et al. teaches the use of water as a refrigerant within a heat exchanger providing cooling for refrigeration (see at least translation page 4 @151 and page 6 @209).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. with the conduit is filled with water as the refrigerant, as taught by Lee et al., to improve the system of Dube et al. by using a low global warming potential refrigerant and by making use of surplus power (see at least Lee et al. page 1 @11).  
Regarding claim 6, Dube et al. as modified above further discloses further the plurality of baffle plates mounted proximal to the evaporator outlet port for preventing splash of the water into the evaporator outlet port during the turbulent motion within the housing (see rejection of claim 1, above: i.e. see at least Frolov screens Figure 19, screens #1950; paragraphs [0050]-[0051]).  
Regarding claim 11, Dube et al. as modified above is silent regarding wherein the porous material is a perforated sheet structure extending along an inner periphery of the housing.
However, it is noted that there are only a finite number of types of porous material available to one having ordinary skill in the art for use within an evaporator unit.  In this regard, it is noted that Frolov et al. further teaches wherein the porous material is a perforated sheet structure extending along an inner periphery of the housing (see at least paragraph [0047]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. as modified with wherein the porous material is a perforated sheet structure extending along an inner periphery of the housing, as further taught by Frolov et al., since such was a suitable and known provision for porous material within an evaporator (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide a steady stream of uniform air bubbles (see at least Frolov et al. paragraph [0047]).
Regarding claim 12, Dube et al. further discloses wherein the enclosure is one of: a fluid container unit; a food storage compartment; and an indoor space (page 1, column 2, lines 24-28: the evaporator of an air cooled installation is within an enclosure of one of the above types).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. (US 2,238,808: previously cited) in view of Frolov et al. (US 2013/0118887: cited by Applicant), Parcaro (US 2,764,876), and Lee et al. (WO 2015/068874: partial English Machine Translation previously provided by Examiner).
Regarding claim 13, Dube et al. discloses a refrigerating system, comprising: 
an evaporator unit (see at least page 2, column 1, lines 27-31), comprising: 
a housing (see at least housing #17) configured to receive water (via spray nozzles #25) and including an air inlet port configured to route air into the housing (see at least page 2, column 1, lines 43-39); 
an evaporator outlet port physically coupled to a top portion of the housing for discharging a mixture of the air and the water vapors from the housing (see at least outlet passages #28);
a unit physically coupled to the housing and configured to induce an evacuation action within the housing, the evacuation action enabling the air to enter the housing from the ambient surroundings via the air inlet port (see at least fans #26; page 2, column 1, lines 43-55); and 
a heat exchanger unit physically coupled to the housing and to an enclosure, the heat exchanger is configured to air-condition the enclosue (see at least condenser #16 within the evaporative cooler and coupled to evaporator #13 via a refrigerant conduit; page 2, column 1, lines 27-31; page 1, column 2, lines 24-28).
Dube et al. does not disclose and a porous material disposed at a bottom portion of the housing for defining a first compartment and a second compartment within the housing, the first compartment configured to receive the water and the second compartment configured to receive the air through the air inlet port, the porous material positioned above the air inlet port for allowing the air into the housing through the porous material, the air routed through the porous material disperses within the housing to form air bubbles, the air bubbles inducing turbulent mixing between phase boundaries of water molecules and air molecules within the housing, wherein interfacial areas of the air bubbles and the turbulent mixing enhance evaporation rate of the water, thereby converting a portion of the water into water vapors leaving a remainder portion of water, the MINA-P00219water vapors on discharging from the housing cools the remainder portion of the water via evaporative cooling to form a cooled water.
Frolov et al. teaches another evaporator unit comprising a porous material disposed at a bottom portion of the housing for defining a first compartment and a second compartment within the housing (see at least Figure 19, aerator #1920), the first compartment configured to receive the water and the second compartment configured to receive the air through the air inlet port (see at least paragraphs [0049]-[0050]), the porous material positioned above the air inlet port for allowing the air into the housing through the porous material (see at least Figure 19, aerator #1920 is above inlet port #1940; paragraph [0050]), the air routed through the porous material disperses within the housing to form air bubbles, the air bubbles inducing turbulent mixing between phase boundaries of water molecules and air molecules within the housing, wherein interfacial areas of the air bubbles and the turbulent mixing enhance evaporation rate of the water, thereby converting a portion of the water into water vapors leaving a remainder portion of water, the MINA-P00219water vapors on discharging from the housing cools the remainder portion of the water via evaporative cooling to form a cooled water (see at least paragraphs [0050]; [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. with a porous material disposed at a bottom portion of the housing for defining a first compartment and a second compartment within the housing, the first compartment configured to receive the water and the second compartment configured to receive the air through the air inlet port, the porous material positioned above the air inlet port for allowing the air into the housing through the porous material, the air routed through the porous material disperses within the housing to form air bubbles, the air bubbles inducing turbulent mixing between phase boundaries of water molecules and air molecules within the housing, wherein interfacial areas of the air bubbles and the turbulent mixing enhance evaporation rate of the water, thereby converting a portion of the water into water vapors leaving a remainder portion of water, the MINA-P00219water vapors on discharging from the housing cools the remainder portion of the water via evaporative cooling to form a cooled water, as taught by Frolov et al., to improve the system of Dube et al. by facilitating the direct contact of the carrier gas and the water vapor (see at least paragraph [0046]).
The combination of Dube et al. and Frolov et al. meets wherein the evaporator unit employs air bubble enhanced evaporation of water for maintaining the required refrigeration (see above: the combination uses air bubbles, thus it meets the claimed function).  
Dube et al. does not disclose a plurality of baffle plates are mounted proximal to the evaporator outlet port for preventing splashing of the water during the turbulent mixing, wherein each of the plurality of baffle plates is mounted on opposite sides of the top portion of the housing.
Frolov et al. further teaches a plurality of baffle plates are mounted proximal to the evaporator outlet port for preventing splashing of the water during the turbulent mixing, wherein each of the plurality of baffle plates is mounted on opposite sides of the top portion of the housing (see at least screens Figure 19, screens #1950 mounted on opposite sides and at least some of which are at the top portion of the housing; paragraphs [0050]-[0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. with a plurality of baffle plates are mounted proximal to the evaporator outlet port for preventing splashing of the water during the turbulent mixing, wherein each of the plurality of baffle plates is mounted on opposite sides of the top portion of the housing, as taught by Frolov et al., to improve the system of Dube et al. by limiting the turbulent flow within the evaporator (see at least Frolov et al. paragraph [0051]).
Dube et al. in view of Frolov et al. does not disclose wherein one end of each baffle plate is physically coupled to the top portion of the housing and the other end is an open end within the housing, such that, a path between their open ends may be provisioned.
However, providing each of the baffle plates wherein one end of each baffle plate is physically coupled to the top portion of the housing and the other end is an open end within the housing, such that, a path between their open ends may be provisioned is old and well-known in the art, as evidenced at least by Parcaro (see column 1, lines 50-69).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. in view of Frolov et al. with wherein one end of each baffle plate is physically coupled to the top portion of the housing and the other end is an open end within the housing, such that, a path between their open ends may be provisioned, since, as evidenced by Parcaro, such provision was old and well-known in the art and would provide the predictable benefit of increasing the flow path within the housing (see at least Parcaro column 1, lines 50-69), thus improving the efficiency of the system: (Examiner also notes that Applicant admits in paragraph [0028] that this mounting configuration inherently prevents splashing).  
Dube et al. does not disclose that the unit physically coupled to the housing and configured to induce an evacuation action within the housing is a compressor unit.
Lee et al. teaches another evaporator unit comprising a compressor unit physically coupled to the housing and configured to induce an evacuation action within the housing (see at least translation page 7 @276: Examiner notes that compressor unit is defined in Applicant’s disclosure as pump).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. with the unit physically coupled to the housing and configured to induce an evacuation action within the housing is a compressor unit, as taught by Lee et al., to improve the system of Dube et al. by increasing the cooling effect by lowering of the boiling point due to the pressure difference and the discharge of the water vapor (see at least Lee et al. translation page 7 @279).  
Regarding claim 14, Dube et al. further discloses further comprising a reservoir coupled to the first compartment of the housing for supplying the water (see at least sump #18).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. (US 2,238,808: previously cited) in view of Frolov et al. (US 2013/0118887: cited by Applicant), Parcaro (US 2,764,876), and Lee et al. (WO 2015/068874: partial English Machine Translation previously provided by Examiner).
Regarding claim 19, Dube et al. discloses an air-conditioning system, comprising: 
an evaporator unit (see at least page 2, column 1, lines 27-31), comprising: 
a housing (see at least housing #17) configured to receive water (via spray nozzles #25) and including an air inlet port configured to route air into the housing (see at least page 2, column 1, lines 43-39); 
an evaporator outlet port physically coupled to a top portion of the housing for discharging a mixture of the air and the water vapors from the housing (see at least outlet passages #28);
a unit physically coupled to the housing and configured to induce an evacuation action within the housing, the evacuation action enabling the air to enter the housing from the ambient surroundings via the air inlet port (see at least fans #26; page 2, column 1, lines 43-55);
a heat exchanger unit physically coupled to the housing and to an enclosure, the heat exchanger unit configured to air-condition the enclosure (see at least condenser #16 and evaporator #13; page 1, column 2, lines 24-28: the evaporator of an air cooled installation is within an enclosure).  
Dube et al. does not disclose and a porous material disposed at a bottom portion of the housing for defining a first compartment and a second compartment within the housing, the first compartment configured to receive the water and the second compartment configured to receive the air through the air inlet port, wherein, the porous material is positioned above the air inlet port for allowing the air into the housing through the porous material, the air routed through the porous material disperses within the housing to form air bubbles, the air bubbles inducing turbulent mixing between phase boundaries of water molecules and air molecules within the housing, wherein interfacial areas of the air bubbles and the turbulent mixing enhance evaporation rate of the water, thereby converting a portion of the water into water vapors leaving a remainder portion of water, the MINA-P00219water vapors on discharging from the housing cools the remainder portion of the water via evaporative cooling to form a cooled water; wherein the evaporator unit employs air bubble enhanced evaporation of water for maintaining the required refrigeration.
Frolov et al. teaches another evaporator unit comprising a porous material disposed at a bottom portion of the housing for defining a first compartment and a second compartment within the housing (see at least Figure 19, aerator #1920), the first compartment configured to receive the water and the second compartment configured to receive the air through the air inlet port (see at least paragraphs [0049]-[0050]), wherein, the porous material is positioned above the air inlet port for allowing the air into the housing through the porous material (see at least Figure 19, aerator #1920 is above inlet port #1940; paragraph [0050]), the air routed through the porous material disperses within the housing to form air bubbles, the air bubbles inducing turbulent mixing between phase boundaries of water molecules and air molecules within the housing, wherein interfacial areas of the air bubbles and the turbulent mixing enhance evaporation rate of the water, thereby converting a portion of the water into water vapors leaving a remainder portion of water, the MINA-P00219water vapors on discharging from the housing cools the remainder portion of the water via evaporative cooling to form a cooled water (see at least paragraphs [0050]; [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. with a porous material disposed within the a bottom portion of the housing for defining a first compartment and a second compartment within the housing, the first compartment configured to receive the water and the second compartment configured to receive the air through the air inlet port, wherein, the porous material is positioned above the air inlet port for allowing the air into the housing through the porous material, the air routed through the porous material disperses within the housing to form air bubbles, the air bubbles inducing turbulent mixing between phase boundaries of water molecules and air molecules within the housing, wherein interfacial areas of the air bubbles and the turbulent mixing enhance evaporation rate of the water, thereby converting a portion of the water into water vapors, the MINA-P00219water vapors on discharging from the housing cools the remainder portion of the water via evaporative cooling to form a cooled water, as taught by Frolov et al., to improve the system of Dube et al. by facilitating the direct contact of the carrier gas and the water vapor (see at least paragraph [0046]).
The combination of Dube et al. and Frolov et al. meets wherein the evaporator unit employs air bubble enhanced evaporation of water for maintaining the required refrigeration (see above: the combination uses air bubbles, thus it meets the claimed function).  
Dube et al. does not disclose a plurality of baffle plates are mounted proximal to the evaporator outlet port for preventing splashing of the water during the turbulent mixing, wherein each of the plurality of baffle plates is mounted on opposite sides of the top portion of the housing.
Frolov et al. further teaches a plurality of baffle plates are mounted proximal to the evaporator outlet port for preventing splashing of the water during the turbulent mixing, wherein each of the plurality of baffle plates is mounted on opposite sides of the top portion of the housing (see at least screens Figure 19, screens #1950 mounted on opposite sides and at least some of which are at the top portion of the housing; paragraphs [0050]-[0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. with a plurality of baffle plates are mounted proximal to the evaporator outlet port for preventing splashing of the water during the turbulent mixing, wherein each of the plurality of baffle plates is mounted on opposite sides of the top portion of the housing, as taught by Frolov et al., to improve the system of Dube et al. by limiting the turbulent flow within the evaporator (see at least Frolov et al. paragraph [0051]).
Dube et al. in view of Frolov et al. does not disclose wherein one end of each baffle plate is physically coupled to the top portion of the housing and the other end is an open end within the housing, such that, a path between their open ends may be provisioned.
However, providing each of the baffle plates wherein one end of each baffle plate is physically coupled to the top portion of the housing and the other end is an open end within the housing, such that, a path between their open ends may be provisioned, is old and well-known in the art, as evidenced at least by Parcaro (see column 1, lines 50-69).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. in view of Frolov et al. with wherein one end of each baffle plate is physically coupled to the top portion of the housing and the other end is an open end within the housing, such that, a path between their open ends may be provisioned, since, as evidenced by Parcaro, such provision was old and well-known in the art and would provide the predictable benefit of increasing the flow path within the housing (see at least Parcaro column 1, lines 50-69), thus improving the efficiency of the system: (Examiner also notes that Applicant admits in paragraph [0028] that this mounting configuration inherently prevents splashing).  
Dube et al. does not disclose that the unit physically coupled to the housing and configured to induce an evacuation action within the housing is a compressor unit.
Lee et al. teaches another evaporator unit comprising a compressor unit fluidically coupled to the housing and configured to induce an evacuation action within the housing (see at least translation page 7 @276: Examiner notes that compressor unit is defined in Applicant’s disclosure as pump).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. with the unit physically coupled to the housing and configured to induce an evacuation action within the housing is a compressor unit, as taught by Lee et al., to improve the system of Dube et al. by increasing the cooling effect by lowering of the boiling point due to the pressure difference and the discharge of the water vapor (see at least Lee et al. translation page 7 @279).  
Regarding claim 20, Dube et al. further discloses wherein the heat exchanger is configured within the evaporator (see at least condenser #16 within the evaporative cooler; page 2, column 1, lines 27-31) and including a conduit physically coupled to the enclosure (see at least condenser #16 coupled to evaporator #13 via a refrigerant conduit), the conduit is a closed circuit for heat transfer between the evaporator and the enclosure for air-conditioning, upon circulation (see at least page 1, column 2, lines 24-28).
Dube et al. does not disclose that the conduit is filled with water as the refrigerant.
Lee et al. teaches the use of water as a refrigerant within a heat exchanger providing cooling for air-conditioning (see at least translation page 4 @151 and page 6 @209).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Dube et al. with the conduit is filled with water as the refrigerant, as taught by Lee et al., to improve the system of Dube et al. by using a low global warming potential refrigerant and by making use of surplus power (see at least Lee et al. page 1 @11).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763